Name: Commission Regulation (EEC) No 2011/84 of 13 July 1984 on the supply of common wheat flour to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/ 16 Official Journal of the European Communities 14. 7 . 84 COMMISSION REGULATION (EEC) No 2011/84 of 13 July 1984 on the supply of common wheat flour to the Arab Republic of Egypt as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 2? October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 3 July 1984 the Commission of the Euro ­ pean Communities decided to grant, under Commu ­ nity measures, various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. I. (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (&lt;) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 124, 11 . 5 . 1984, p. 1 . ( «) OJ No 106, 30. 10 . 1962, p. 2553/62. n OJ No L 263, 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26. 7. 1980, p. 11 . f) OJ No L 334, 21 . 11 . 1981 , p . 27 . 14. 7 . 84 Official Journal of the European Communities No L 187/ 17 ANNEX la 1 . Programme : 1984 2. Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4. Product to be mobilized : common wheat flour 5 . Total quantity : 50 000 tonnes (68 500 tonnes of cereals) 6 . Number of lots : four lots of 12 500 tonnes 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 23 July 1984 16 . Shipment period : 10 August to 31 August 1984 1 7 . Security : 1 2 ECU per tonne Notes : (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Egypt, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi, B-1049 Brussels . No L 187/ 18 Official Journal of the European Communities 14. 7. 84 BILAG lb ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb ANNEXE lb ALLEGATO lb  BIJLAGE lb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 3 900 1 750 634,6 1 500 5 340,4 4 000 3 000 17 125 3 425 2 720 5 400 3 080 2 500 17 125 4 600 2 000 2 525 2 000 6 000 17 125 SCA de GraÃ §ay St-Outrille 18310 GraÃ §ay . Agro Berry 136, rue grande Saint-Paterne 36100 Issoudun SociÃ ©tÃ © Bionnet et Cie 3, avenue Charles de Gaulle 36100 Issoudun Sica Indre-et-Cher BoÃ ®te postale 67 Silo de Clery 36100 Issoudun Union des coopÃ ©ratives de cÃ ©rÃ ©ales du Cher 165, avenue de Lattre de Tassigny 18028 Bourges Cedex CoopÃ ©rative agricole La Tourangelle 89, rue Mirabeau BoÃ ®te postale 1705 37017 Tours Cedex La Franciade 11 , rue Franciade BoÃ ®te postale 739 41007 Blois Cedex SCA de Juniville Rue du Moulin 08310 Juniville SCA La Marnaise 34, avenue GÃ ©nÃ ©ral Leclerc BoÃ ®te postale 155 51808 ChÃ ¢lons-sur-Marne SCA de la rÃ ©gion de Brienne 9, route de Perthes BoÃ ®te postale 66 10500 Brienne-le-ChÃ ¢teau Scarm 23, avenue du ChÃ ¢teau 10101 Romilly-sur-Seine CoopÃ ©rative de cÃ ©rÃ ©ales et d'approvisionne ­ ments de Sainte-Menehould 51800 Sainte-Menehould CoopÃ ©rative des producteurs de blÃ © de Haute-Garonne 9, rue Ozenne 31000 Toulouse SociÃ ©tÃ © meuniÃ ¨re de la vallÃ ©e du Dadou St-Genest-de-Coutest 81440 Lautrec Ã tablissements H. Meunier sa 9, place du Grand-Puits 79190 Sauze Ucap St-Saviol 86400 Civray Magasins ruraux de l'Ouest ZI les YvandiÃ ¨res Avenue Y. Farges 37700 Saint-Pierre-des-Corps Issoudun (36) Issoudun (36) Issoudun (36) Issoudun (36) NÃ ©rondes ( 18) Villeperdue (37) Beaugency (45) ChÃ ¢telet-sur-Retourne (08) Nuisement-sur-Coole (51 ) Brienne-le-ChÃ ¢teau (10) ThenneliÃ ¨res (10) Valmy (51 ) Trebes (H ) Fiac (81 ) Saint-Saviol (86) Saint-Saviol (86) NeuillÃ ©-Pont-Pierre (37) No L 187/ 1914. 7. 84 Official Journal of the European Communities   -r Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 4 4 500 SociÃ ©tÃ © Oissery transports Oissery 77178 Saint-Parthus Ronquerolles (95) 5 400 Sica silo de Frouard 61 , rue Lafayette 75441 Paris Cedex 09 Frouard (54) 3 950 Ã tablissement Soufflet Quai du GÃ ©nÃ ©ral Sarail 10400 Nogent-sur-SeinÃ © Vil leneuve-l'ArchevÃ ¨que (89) 2 975 Cerapro Morigny, moulin de Brunehaut 91150 Etampes Grigny (91 ) 300 17125 Ucocel Rue des frÃ ¨res LumiÃ ¨re 71100 Chalon-sur-SaÃ ´ne Chalon-sur-SaÃ ´ne (71 ) No L 187/20 Official Journal of the European Communities 14. 7. 84 ANNEX Ila 1 . Programme : 1984 2. Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4. Product to be mobilized : common wheat flour 5. Total quantity : 48 550 tonnes (66 500 tonnes of cereals) 6. Number of lots : three lots of 12 500 tonnes and one lot of 11 050 tonnes 7. Intervention agency responsible for conducting die procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex 41 1 475 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10. Packaging :  in bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to " determine supply costs : tendering 15. Deadline for die submission of tenders : 12 noon on 23 July 1984 16. Shipment period : 20 August to 20 September 1984 17. Security : 12 ECU per tonne Notes : (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Egypt, c/o 'Diplomatic Bag', Berlaymont 1 /123, 200, rue de la Loi, B-1049 Brussels . 14. 7 . 84 Official Journal of the European Communities No L 187/21 BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIÃ ² ANNEX IIb ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 2 765 877 1 829 1 516 279 156 3 305 1 909 1 491 2 895 102 17124 2 349 3 627 2813 2 880 5 455 17 124 Belaho Betriebs- und Lagerhausgesellschaft Kieler StraÃ e 36 2214 Hohenlockstedt Raiffeisen-Hauptgenossenschaft Kiel e.G. WerftstraÃ e 218 2300 Kiel 1 Lagerhaus Matzen oHG KÃ ¶nigsstraÃ e 60 a 2222 Marne RÃ ¶hlig &amp; Co. (GmbH &amp; Co.) Spedition MartinistraÃ e 60 2800 Bremen 1 SGS Controll-Co. mbH Zweigniederlassung Hamburg GroÃ e TheaterstraÃ e 7 2000 Hamburg 36 StÃ ¶fen &amp; Sohn Lagerung  Spedition 2241 Pahlen W. KÃ ¶rber Inh. JÃ ¼rgen Boock Lagerei und Spedition Johann-Specht-StraÃ e 5 2420 Eutin Otto Behrens LagerhÃ ¤user St. Margarethen 2226 Averlak Hiss &amp; KÃ ¶lln GmbH &amp; Co. KG Postfach 1 220 2448 Burg OT Burgstaaken Landbund-Genossenschaft e.G. BahnhofstraÃ e 21-25 2222 Marne Hansa-Lagerhaus StrÃ ¶h &amp; Co. Eversween 11 2102 Hamburg 93 Spedition und Lagerei Laue GmbH Neue StraÃ e 17e 3353 Bad Gandersheim Artus Lagerhaus GmbH Schlesische StraÃ e 38 1000 Berlin 36 Mindener Lagerhaus GmbH WerftstraÃ e 17-46 4950 Minden Raiffeisen-Hauptgenossenschaft Hannover e.G. KrausenstraÃ e 46-50 3000 Hannover 1 Anker-Schiffahrtsgesellschaft mbH Betrieb Kalihafen Kap-Horn-StraÃ e 18 2800 Bremen 1 Hohenlockstedt Lager Nr. 021 803 Kellinghusen Breitenberger StraÃ e 5 Lager Nr. 247 107 Marne Lager Nr. 173 705 NeumÃ ¼nster WrangelstraÃ e 34 Lager Nr. 262 703 NeumÃ ¼nster An der Heider Bahn Lager Nr. 289 601 Pahlen Lager Nr. 322 701 Ploen-Behl Lager Nr. 1 54 704 St. Margarethen Lager Nr. 021 412 Burg-Burgstaaken Lager Nr. 406 701 Marne Lager Nr. 494 601 Hamburg 93 Lager Nr. 110 401 Bad Gandersheim Lager Nr. 088 401 Frellstedt Lager Nr. 009 61 1 Hessisch Oldendorf FabrikstraÃ e 41 Lager Nr. 207 921 Semmenstedt Leipziger StraÃ e Lager Nr. 247 020 Bremen SÃ ¼dweststraÃ e 19-21 Lager Nr. 007 702 No L 187/22 Official . Journal of the European Communities 14. 7. 84 Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 3 230 Roters &amp; Buddenberg GmbH Philosophenweg 19 4100 Duisburg 1 Duisburg 1 Lager Nr. 481 001 2913 Joh. Stelten KG Postfach 2746 4150 Krefeld Grefrath 2 SÃ ¼dstraÃ e 38-40 Lager Nr. 320 608 5 851 Joh . Stelten KG Postfach 2746 4150 Krefeld Krefeld-Linn MÃ ¼llerstraÃ e 12 Lager Nr. 320 615 1 089 Joh. Stelten KG Postfach 2746 4150 Krefeld Krefeld-Linn MÃ ¼llerstraÃ e 12 Lager Nr. 320 616 3 631 Betriebe der Stadt MÃ ¼lheim Duisburger StraÃ e 78 4330 MÃ ¼lheim MÃ ¼lheim 1 Lager Nr. 026 101 3 510 17 124 Lagerhaus Heymann GmbH &amp; Co. KG HentrichstraÃ e 55 4150 Krefeld 11 Krefeld-Linn Lager Nr. 173 501 4 5 937 Lagereibetrieb Lechfeld-MÃ ¼hle Willi PlÃ ¶ssl Postfach 410048 8900 Augsburg 41 Augsburg 41 Gersthofer StraÃ e 38 Lager Nr. 172 503 1 777 Bayerische Lagereiversorgung GmbH &amp; Co. Otto-Hahn-StraÃ e 5 8580 Bayreuth Bamberg Geisfelder StraÃ e 30 Lager Nr. 018 401 727 Stadtlager Bamberg LagerhausstraÃ e 6 8600 Bamberg Bamberg LagerhausstraÃ e 13 + 17 Lager Nr. 297 201 2 302 Bavaria Schiffahrts- und Speditions AG Postfach 1170 8700 WÃ ¼rzburg Eibelstadt Untere Au Lager Nr. 017 304 114 BayWa AG ArabellastraÃ e 4 8000 MÃ ¼nchen 81 MÃ ¶ttingen HauptstraÃ e 100 Lager Nr. 019 513 613 Reisella ReismÃ ¼hlen und Lagerei GmbH Am Pfaffenweg 15 7910 Neu-Ulm Neu-Ulm Pfaffenweg 17-19 Lager Nr. 252 801 443 Uffenheimer Lagereibetr. Dieter Graf Inh. Erika Graf BahnhofstraÃ e 19 8704 Uffenheim Ohrenbach-Oberschecke Lager Nr. 538 402 286 Karl Eibl MarktstraÃ e 3 8433 Parsberg Dietfurt IndustriestraÃ e Lager Nr. 065 501 1 923 Vereinigte Landwarenkaufleute in SÃ ¼ddeutschland Lagerland" e.G. Frienner StraÃ e 27 8000 MÃ ¼nchen 2 WÃ ¼rzburg NÃ ¶rdl . HafenstraÃ e 5 Lager Nr. 342 703 1 015 15 137 Bayerische Lagerversorgung GmbH &amp; Co. BauerstraÃ e 1 8700 WÃ ¼rzburg WÃ ¼rzburg 7 Lager Nr. 018 801